Citation Nr: 0929809	
Decision Date: 08/10/09    Archive Date: 08/14/09

DOCKET NO.  98-15 007	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for cardiovascular 
disease, to include as due to herbicide exposure. 
 
2.  Entitlement to service connection for gastrointestinal 
disability, to include as due to herbicide exposure.


REPRESENTATION

Appellant represented by:	Michael R. Viterna, Attorney


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Siobhan Brogdon, Counsel


INTRODUCTION

The Veteran served on active duty from October 1965 to June 
1968 and had Vietnam service.

This appeal comes before the Department of Veterans Affairs 
(VA) Board of Veterans' Appeals (Board) from a May 2003 
rating decision of the VA Regional Office (RO) in St. 
Petersburg, Florida that denied service connection for 
disabilities that included a heart condition and 
diverticulitis.

The veteran was afforded a personal hearing at the RO in 
December 2003 before the undersigned Veterans Law Judge 
sitting at St. Petersburg, Florida.  The transcript is of 
record. 

By decision dated in March 2006, the Board denied the 
Veteran's claim of entitlement to service connection for 
cardiovascular disease, to include as due to exposure to 
herbicides, and remanded the issue of entitlement to service 
connection for gastrointestinal disability for further 
development.  The appellant appealed to the United States 
Court of Appeals for Veterans Claims (Court).  In a 
Memorandum Decision dated in March 2008, the Court vacated 
the Board's March 2006 decision as to the issue of 
entitlement to service connection for cardiovascular disease, 
and remanded the claim to the Board for further development 
and proceedings consistent with the instructions contained 
therein.  

Following review of the record, the appeal is REMANDED to the 
RO.  VA will notify the appellant if further action is 
required.



REMAND

In the March 2008 Memorandum Decision, the Court observed 
that service treatment records disclose that the Veteran's 
blood pressure was recorded as 132/90 at discharge from 
active duty, and that he had never been examined by VA in 
this regard.  It was noted that Note (1) to the diagnostic 
code for hypertension [C.F.R. § 4.104, Diagnostic Code 7101 
(2008)] seemed to recognize that a diastolic reading of 90 
denoted hypertension since it provided that "the term 
hypertension means that the diastolic blood pressure is 
predominantly 90 mm or greater."  The Court went on to say 
that while the connection between the appellant's elevated 
blood pressure reading at service discharge and current 
hypertension might be tenuous, the four-prong test of 
McLendon v. Nicholson, 20 Vet.App. 79, 81-84 (2006) had been 
sufficiently met such that the Veteran should have been 
afforded an examination, to include a medical opinion.  The 
Court thus found that VA failed to fulfill its duty to 
assist, and erred in not obtaining a medical nexus opinion 
addressing the elevated blood pressure reading on discharge 
examination as required by 38 U.S.C.A. § 5103A.  

Additionally, the Court referred to the Veteran's presumed 
exposure to Agent Orange and noted that while hypertension is 
not among the conditions that are presumptively service 
connected because of exposure to herbicides, including Agent 
Orange, a claimant might establish direct service connection 
when all the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  It was 
pointed out that the issue in this regard was whether there 
was sufficient evidence linking the disability to exposure to 
Agent Orange during the period of service. See 38 U.S.C.A. 
§§ 1113, 1116 (West 2002 & Supp. 2008).

The fulfillment of the VA's statutory duty to assist the 
veteran includes providing additional VA examination when 
warranted, and conducting a thorough and contemporaneous 
medical examination which takes into account the records of 
prior medical treatment so that the disability evaluation 
will be a fully informed one. See Hyder v. Derwinski, 1 Vet. 
App. 221 (1991); Green v. Derwinski, 1 Vet. App. 121, 124 
(1991).  Under the circumstances, the case will be remanded 
for a special examination, to include a medical opinion as to 
whether current cardiovascular disease is directly related to 
service, or if the evidence otherwise shows that it was the 
result of exposure to Agent Orange. See Combee v. Brown, 34 
F.3d 1039, 1044 (Fed. Cir. 1994), citing 38 U.S.C.A. 
§§ 1113(b), 1116; 38 C.F.R. § 3.303 (2008).

As to the claim of service connection for gastrointestinal 
disability, the Board points out that the issue for 
consideration is entitlement to service connection for 
gastrointestinal disability, to include as due to Agent 
Orange exposure.  It is observed that while the appellant was 
afforded a VA examination in December 2008 that included a 
medical opinion in this regard, the report lacks 
consideration of whether or not the Veteran's presumed 
exposure to Agent Orange is implicated in the development of 
gastrointestinal disease.  As such, the medical examination 
report as it stands is inadequate for adjudication purposes.  
The claims folder should therefore be returned to the same 
physician who examined the appellant in December 2008 for an 
addendum that provides an opinion as to this aspect of the 
appeal. 

Accordingly, the case is REMANDED for the following actions:

1.  Review the claims file and 
ensure that all actions required 
by the Veterans Claims Assistance 
Act of 2000 (VCAA) are fully 
satisfied and complied with as to 
the issues on appeal. See 38 
U.S.C.A. §§ 5102, 5103, 5103A, 
5107 (West 2002 & Supp. 2008); 38 
C.F.R §§ 3.102, 3.159, 3.326(a) 
(2008).

2.  The appellant should be 
scheduled for an examination by a 
VA cardiologist to determine 
whether he now has 
heart/cardiovascular disease that 
is related to service.  The claims 
folder and a copy of this remand 
should be provided to the examiner 
in connection with the 
examination.  The examiner must 
indicate whether or not the claims 
folder was reviewed.  All 
indicated tests and studies deemed 
necessary should be conducted and 
clinical findings should be 
reported in detail.  The 
examination report should reflect 
consideration of the veteran's 
documented medical history, 
current complaints, and other 
assertions, etc, and should be 
returned in a narrative format.

Based on a thorough review of the 
evidence of record, the examiner 
should provide opinions with 
complete rationale, as to a) 
whether it is at least as likely 
as not (a 50 percent probability 
or better) the Veteran's current 
cardiovascular/heart disease is 
traceable to the elevated blood 
pressure reading noted at service 
discharge and b) whether it is at 
least as likely as not 
cardiovascular/heart disease is 
related to exposure to Agent 
Orange in Vietnam.  

The examiner should provide 
thorough and detailed rationale 
for the opinions provided and the 
report must be returned in a 
narrative format. 

3.  The case should be referred to 
the same VA physician who 
conducted the VA examination in 
December 2008 for another review 
and opinion.  The claims folder 
and a copy of this remand should 
be made available to the examiner 
for review.  The examination 
report should indicate whether or 
not a review of the claims folder 
was accomplished.  The examiner is 
requested to provide an opinion as 
to whether it is at least as 
likely as not current 
gastrointestinal disease is 
related to exposure to Agent 
Orange in Vietnam.  If desired by 
the physician, the veteran may be 
recalled for another examination.  
Any consultation deemed necessary 
should be requested.

The examiner should provide 
thorough and detailed rationale 
for the opinion provided and the 
report must be returned in a 
narrative format. 

4.  The veteran must be given 
adequate notice of the 
examination(s), to include 
advising him of the consequences 
of failure to report under 38 
C.F.R. § 3.655 (2008).

5.  The RO should ensure that the 
medical reports requested above 
comply with this remand.  If a 
requested action is not taken or 
is deficient, it should be 
returned to the examiner for 
correction. 

6.  After taking any further 
development deemed appropriate, 
the RO should re-adjudicate the 
issues on appeal.  If a benefit is 
not granted, the appellant and his 
representative should be provided 
a supplemental statement of the 
case and afforded an opportunity 
to respond before the case is 
returned to the Board.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner. 
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
F. JUDGE FLOWERS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).




